            Case 1:19-cv-03280-FVS                  ECF No. 19           filed 10/15/20    PageID.861 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_                                       FILED IN THE
                                                                                                             U.S. DISTRICT COURT
                                                     Eastern District of Washington                    EASTERN DISTRICT OF WASHINGTON


                           JUSTIN S.,                                                                   Oct 15, 2020
                                                                     )                                        SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )        Civil Action No. 1:19-CV-3280-FVS
     ANDREW M. SAUL, Commissioner of the Social                      )
             Security Administration,                                )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment (ECF No. 10) is GRANTED, in part, and the matter is remanded for further
’
              proceedings. Defendant’s Motion for Summary Judgment (ECF No. 15) is DENIED. Judgment is entered in favor of
              Plaintiff.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             Rosanna Malouf Peterson                                         on motions for
      for Summary Judgment (ECF Nos. 10 and 15).


Date: 10/15/2020                                                             CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Lennie Rasmussen
                                                                                          (By) Deputy Clerk

                                                                             Lennie Rasmussen
